Citation Nr: 0606085	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  95-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to increased payment of improved 
death pension benefits is the subject of a separate decision 
of the Board.)


REPRESENTATION

Appellant represented by:	Fred D. Way III, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to March 
1945.  He died in September 1993; the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claim was remanded in September 2001.


FINDINGS OF FACT

1.  The veteran's death, in September 1993, was caused by 
pulmonary embolism, new onset of seizures, congestive heart 
failure, and cerebrovascular accident.

2.  Disability associated with the veteran's death was not 
manifested during the veteran's period of active duty service 
or for many years after his discharge from service, nor were 
his pulmonary embolism, new onset of seizures, congestive 
heart failure, or cerebrovascular accident otherwise related 
to such service or to a disability related to service. 


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a  veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; the appellant's 
contentions; a private physician's 1988 statement; VA records 
for outpatient treatment on various dates; reports of VA 
examinations; private medical records pertaining to the 
veteran's terminal hospitalization and a VA medical opinion.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001). 

The veteran died in September 1993 at the age of 74.  The 
certificate of death in the claims folder does not indicate a 
cause of the veteran's death, but only indicates that he died 
of natural causes.  The appellant contends that the veteran 
died of disorders that were incurred during service.  She has 
averred that the veteran had been disabled ever since his 
discharge from service.  At the time of the veteran's death, 
the only service-connected disability was psychoneurosis 
hypochondriasis, evaluated as 10 percent disabling.

Following a review of the relevant evidence in this case and 
the applicable laws and regulations, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  

The terminal hospitalization records note that on admission 
in August 1993, the initial impressions included postictal 
state, hypertension, congestive heart failure, and asthma.  
The veteran expired on September 5, 1993.  At that time the 
principal diagnosis was pulmonary embolism.  Additional 
diagnoses were new onset of seizures, congestive heart 
failure, and cerebrovascular accident.  The final diagnoses 
were noted to be cardiopulmonary arrest and pulmonary 
embolism.  

Service medical records are negative for any evidence of 
seizures, congestive heart failure, and cerebrovascular 
accident or pulmonary embolism.  Consequently, those records 
are negative evidence against the claim.  

In a July 2005 VA medical opinion offered after a review of 
the veteran's claims file and all available medical records 
were reviewed, the examiner noted that the veteran served in 
the military from July 1944 to March 1945 and was service 
connected for neurosis.  The examiner further noted that, in 
later years, the veteran developed hypertension, congestive 
heart failure, chronic obstructive pulmonary disease, 
myocardial infarction, pulmonary edema, and multi-infarct 
dementia.  The examiner pointed out that all of these 
disorders manifested themselves at least 30 to 40 years after 
the veteran's separation from service.  The examiner noted 
that the veteran died in September 1993 of a pulmonary 
embolism and commented that this cause of death is not 
related in any way to the veteran's service-connected 
neurosis.  The examiner further commented that the veteran's 
cardiovascular, cerebrovascular, or respiratory condition did 
not have any relationship to the veteran's military service 
or to his psychoneurosis.  The examiner concluded that the 
veteran's service-connected condition did not cause or 
contribute in any way to the veteran's death.  There is no 
competent medical opinion to the contrary.  The Board finds 
this medical opinion to be of great probative weight and is 
more negative evidence against the claim.  

The appellant may believe that the veteran's death is the 
result of his period of active duty service; however, the 
Board notes that there is no indication that the appellant 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for her 
statement to be considered competent evidence.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Inasmuch as there is no competent evidence to relate the 
cause of the veteran's death to his period of service or to 
his service-connected psychoneurosis hypochondriasis and 
there is significant negative evidence against the claim, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107.  
 
Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The RO sent correspondence to the appellant in October 2001, 
January 2003, and January 2005; a statement of the case in 
February 1995; supplemental statements of the case in April 
1998 and July 2005 and a Board remand in September 2001.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  The January 2003 letter was 
returned; accordingly, upon receipt of a correct address for 
the appellant, this letter was resent in January 2005.  There 
is no indication in the claims folder that the January 2005 
correspondence was returned as undeliverable.  There was no 
harm to the appellant; VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Where, as in 
this case, the notice was not mandated at the time of the 
initial unfavorable agency of original jurisdiction decision, 
VA did not err if no providing such notice.  Rather the 
appellant has the right to content complying notice and 
proper subsequent process. Pelegrini, 18 Vet. App. at 120.  
Any defect with regard to the timing of the notice to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Thus, VA has satisfied its 
"duty to notify" the appellant.

VA has also provided the appellant with every opportunity to 
submit evidence, argue for her claim, and respond to VA 
notices.  Accordingly, although VCAA notice was provided 
after the initial adjudication of the appellant's claim, she 
was not prejudiced thereby because this was harmless error.  
The veteran's medical records are in the file and the 
appellant has not indicated that there are any outstanding 
records pertaining to her claim.  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



______________________________________________
M.E. LARKIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


